                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                Plaintiff,

         vs.
                                                        WRITTEN WAIVER OF PERSONAL
ERVIN SMITH JR.,                                        APPEARANCE AT ARRAIGNMENT
                                                                AND ORDER
                       Defendant.


         Pursuant to Federal Rule of Criminal Procedure l0(b), the defendant hereby waives
personal appearance at the arraignment on the charges currently pending against him in this
court.
         (1)    The defendant affirms that he has received a copy of the superseding indictment;
         (2)    The defendant understands that he has the right to appear personally before the
Court for an arraignment on these charges, and voluntarily waives that right; and
         (3)    The defendant pleads not guilty to all counts of the indictment.




Defendant


                                             ORDER
         IT IS ORDERED that the defendant's waiver is hereby accepted, and [his][her] plea[s]
of not guilty [is][are] entered of record with the Clerk of Comt.


         DATED this 23rd day of December, 2019.



                                                      BY THE COURT:



                                                      MAGISTRATE JUDGE
                                                      UNITED STATES DISTRICT COURT
